PER CURIAM.
It appearing from the unrefuted allegations of the Petitioner Public Defender that Petitioner Nelson will be prevented from pursuing plea negotiations requested by him because of information he desires to disclose that may be detrimental to another client of the Public Defender, certiorari is granted.
While the state contends that no actual conflict has been demonstrated, in this case, the very possibility of conflict is preventing the Public Defender from adequately representing either client. Furthermore, to describe the actual matters which cause the possible conflict would, according to the allegations of the Public Defender, violate the attorney-client privilege. In such circumstances, the representations of the Public Defender must be accepted. This then presents a classic situation for the application of Turner v. State, 340 So.2d 132 (Fla. 2d DCA 1976), where the Public Defender is placed in the circumstance of representing two antagonistic defendants and is called on by one to reveal possible harmful information about the other.
Certiorari is granted, and the order of the trial court denying withdrawal of counsel for conflict of interest is quashed.
GRIMES, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.